In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Orange County (DiBlasi, J.), dated March 22, 1996, which, upon his failure to comply with certain provisions of a prior order of the same court dated July 17, 1995, inter alia, adjudged him guilty of criminal contempt and imposed a $1,000 fine and a term of imprisonment of 30 days.
Ordered that the order is affirmed, with costs.
Initially, where as here, there is no allegation that the Trial Justice is legally disqualified from presiding over the proceeding (see, Judiciary Law § 14), disqualification is only appropriate where the court’s impartiality might reasonably be questioned (see, Matter of Johnson v Hornblass, 93 AD2d 732). On the record before this Court, we conclude that the Trial Justice did not improvidently exercise his discretion in concluding that his recusal was not warranted (see, Matter of D’Alessio v Gilberg, 208 AD2d 625).
Further, notwithstanding a party’s good faith belief that a court’s order raises a conflict and irrespective of how misguided and erroneous the court’s order may be, a.party is not free to disregard it and decide for himself the manner in which to proceed (see, Maness v Meyers, 419 US 449, 458; Matter of Balter v Regan, 63 NY2d 630, cert denied 469 US 934; Matter of *489Village of St. Johnsville v Triumpho, 220 AD2d 847, 848; Sprecher v Port Washington Union Free School Dist., 166 AD2d 700). Courts have repeatedly held that criminal contempt proceedings do not fall within the scope of the automatic stay under section 362 (a) of the United States Bankruptcy Code (11 USC § 362 [a]; see, In re Maloney, 204 Bankr 671; In re Moon, 201 Bankr 79, 84-86; In re Newman, 196 Bankr 700, 704; In re Campbell, 185 Bankr 628; In re Kearns, 168 Bankr 423; In re Rook, 102 Bankr 490, 493-494; see also, Scully v Iowa Dist. Ct., 489 NW2d 389, 392-393 [Iowa]).
In the case herein, where the order appealed from clearly served to punish the defendant for disregarding a prior order of the court dated July 17, 1995, the order appealed from was issued to protect the dignity and the power of the court to regulate proceedings before it. Accordingly, the defendant was not at liberty to disregard the earlier order, where at the time it was issued, that order was facially valid and sufficiently clear (see, 11 USC § 362 [b] [1], [4]; Matter of Rivera v Smith, 63 NY2d 501, 516; Sigmoil Resources N.V. v Vittorio Lecca Ducagini Duca Di Guevara Suardo Fabbri, 228 AD2d 335; Kampf v Worth, 108 AD2d 841, 842; In re Maloney, supra, 204 Bankr, at 671; In re Newman, supra, 196 Bankr, at 704; In re Campbell, supra, 185 Bankr, at 631; In re Rook, supra, 102 Bankr, at 495) and the court had jurisdiction over the matter (see, In re Maloney, supra; In re Newman, supra). Thus, the court’s adjudication of criminal contempt was proper. Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.
John Sog, Appellant, v G.S.E. Dynamics, Inc., Defendant, and Wen-Mar Construction Management Company, Inc., et al., Defendants and Third-Party Plaintiffs-Respondents. H-T Steel Erectors, Inc., Third-Party Defendant-Respondent.
[658 NYS2d 351]